237 P.3d 825 (2010)
348 Or. App. 671
DOE
v.
CORPORATION OF PRESIDING BISHOP.
(S058601, S058634).
Supreme Court of Oregon.
August 9, 2010.
Miscellaneous Supreme Court Disposition Certified Question, Certified Appeal, Mandamus Proceeding, and other matter. This matter is before the court on a mandamus petition filed by Intervenors-Relators Oregonian, et al., in case number S058601 and a mandamus petition filed by Defendants-Relators Boy Scouts of America, et al., in case number S058634. The court has consolidated these cases for proceedings before this court. Both petitions for alternative writ of mandamus are allowed. The mandamus petitions each request relief that is in conflict with that sought in the other mandamus petition. Consequently, the court determines that the alternative writ of mandamus should be issued in a form that is intended to allow the circuit court to choose to grant the relief requested in one of the mandamus petitions and show cause for not granting the relief requested in the other mandamus petition or to show cause for not granting the relief requested in either of the mandamus petitions. Alternative writ issued.